DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 7/26/2021. Claims 1, 3-11 and 13-20 are pending and have been considered below.


Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or record fails to disclose a system and method for providing a service on a terminal device comprising identifying a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located, in response to determining according to a preset scenario package activation policy that the user scenario meets an activation condition of a first scenario package, sending a scenario package request message to a service open platform, wherein the scenario package request message comprises an identification (ID) of the first scenario package and the first scenario package comprises at least one service related to the user scenario, receiving data of the first scenario package sent by the service open platform, generating a service card based on the data and displaying the service card, wherein the service card comprises a user interface of the at least one service, and providing in response to an operation performed by a user on the user interface in the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xu (US 20180279095) discloses a system and method for supporting bearer type for V2X communication.
Mantyjarvi et al. (US 20180254959) discloses a system and method for generating user interface by detecting predetermined interaction indicating desire.
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631